DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see page 8, filed 06/27/2022, with respect to the claim objection of claim 4 has been fully considered but it is not persuasive.  The claim objection was not fully corrected by the amended claims filed on 06/27/2022, but has been corrected by the Examiner’s Amendment below.  Applicant’s arguments, see page 8, filed 06/27/2022, with respect to the claim objection of claim 16 has been fully considered and is persuasive.  The claim objection of claim 16 has been withdrawn.  Some other claim objections arose due to the amendments to the claims, but have also been addressed in the Examiner’s Amendment below.  
Applicant’s arguments, see page 9, filed 06/27/2022, with respect to 35 U.S.C 103 rejections of claims 1-2, 4-9, 11-12, and 16-17 have been fully considered and are persuasive.  The Applicant argues that claims 1, 8, and 16, as amended, now include subject matter indicated as allowable.  The Examiner agrees.  The 35 U.S.C 103 rejections are obviated by amendments to the claims.  The 35 U.S.C 103 rejections of claims 1-2, 4-9, 11-12, and 16-17 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francesca Cusumano and Ethan Woelke on 7/12/2022.
The application has been amended as follows: 
In claim 1, line 18: “wherein the PCBA layer further comprising:” is changed to “wherein the PCBA layer is further comprising:”.  The word “is” has been added.
In claim 4, lines 1-2: “wherein the transmission mode oximetry measurement components” is changed to “wherein the transmission mode oximetry measurement section:”.  The word “components” is changed to “section”.
In claim 4, line 9: “or the photodiodes are aligned” is changed to “or the photodiodes, are aligned”.  A comma is added after the word “photodiodes”.
In claim 5, lines 1-2: the limitation “is a double surface populated PCBA layer and” is removed.  Therefore, claim 5 reads “The ring of claim 4, wherein the PCBA layer further includes a wireless component which is configured to transmit at least sensor data to a monitoring device”.
In claim 7, line 2: “power source” is changed to “power supply”.  The word “source” is changed to “supply”.
In claim 8, line 3: the limitation “a second layer having a sensor section and a power supply; and” is changed to “a second layer having a sensor section and a power supply, wherein the sensor section includes a pH sensor; and”.  The limitation “, wherein the sensor section includes a pH sensor” has been added.
In claim 14, line 2: “power source” is changed to “power supply”.  The word “source” is changed to “supply”.
In claim 16, lines 3-4: the limitation “a sensor layer including at least an accelerometer, a temperature sensor, a reflective mode oximetry sensor, and a transmission mode oximetry sensor,” is changed to “a sensor layer including at least an accelerometer, a temperature sensor, a pH sensor, a reflective mode oximetry sensor, and a transmission mode oximetry sensor,”.   A pH sensor was added to this list of sensors.
In claim 16, line 9: “the display section” is changed to “the display layer”.  The word “section” is changed to “layer”.
In claim 17, line 1: “the sensor section” is changed to “the sensor layer”.  The word “section” is changed to “layer”.  

Allowable Subject Matter
Claims 1-2, 4-9, 11-17, and 19-20 allowed.
Regarding claims 1, 8, and 16, the claimed subject matter is found to include allowable subject matter primarily because the prior art of record (namely Wang, Von Badinski, and Wasson) does not teach or render obvious wherein the pH sensor is implemented using the first printed silver-silver chloride electrode and the second printed silver-silver chloride electrode.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1, 8, and 16.  Due to their dependency on independent claims 1, 8, and 16, dependent claims 2, 4-7, 9, 11-15, 17, and 19-20 are also considered to contain allowable subject matter.  The previously-indicated subject matter of previous claims 3, 10, and 18, now cancelled, has been incorporated into independent claims 1, 8, and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792